Citation Nr: 9916285	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary and total disability 
evaluation beyond December 31, 1996, due to treatment of a 
service-connected right knee disability.

2.  Entitlement to an increased disability evaluation for 
traumatic arthritis of the right knee, evaluated as 10 
percent disabling prior to July 19, 1996 and as of January 1, 
1997.

3.  Entitlement to an increased disability evaluation for 
traumatic arthritis of the left knee, evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran served in active service from December 1982 to July 
1992. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  After January 1, 1997, the veteran is not shown to have 
had severe postoperative residuals of the right knee due to 
his July 1996 surgery, to have required immobilization by 
brace, or otherwise to have required additional 
convalescence.

3.  Prior to July 19, 1996 and from January 1, 1997, the 
veteran's right knee has not manifested limitation of flexion 
to 30 degrees, limitation of extension to 15 degrees, or 
recurrent subluxation or lateral instability.  

4.  The veteran's left knee has not manifested limitation of 
flexion to 30 degrees, limitation of extension to 15 degrees, 
or recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The requirements for an extension of a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
December 31, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.30 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee, prior to July 19, 
1996 and from January 1, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).


I.  The Evidence

An August 1992 VA examination report notes the veteran 
indicated he injured both of his knees when he slipped on ice 
in January 1991, as a result of which he had frequent knee 
pain.  Upon examination, he had a range of motion from 0 to 
145 degrees bilaterally, and presented evidence of some 
patellar crepitus on passive flexion and extension, which was 
more marked on the left knee.  On x-ray evaluation, both 
knees presented a small patella and degenerative changes at 
the patello-femoral joint.  The veteran was diagnosed with 
bilateral knee chondromalacia.

An April 1996 VA examination report notes the veteran re-
injured his right knee in 1992 after stepping into a pothole, 
as well as that he had pain in the anterior and posterior 
aspects of the knee, with occasional effusion, but no 
decrease of motion.  Also, the report notes he complained of 
occasional pain of the left knee, but did not report a prior 
history of injury or a decreased range of motion.  At the 
time of the examination, the veteran did not present in 
either knee evidence of fixed deformity, laxity of the knee 
joint, erythema, effusion, subluxation or lateral 
instability.  His range of motion was 0 to 120 degrees 
bilaterally, with no palpable tenderness and no subjective 
evidence elicited on motion.  X-rays revealed evidence of 
degenerative changes of the bilateral femoral joints and 
bilateral subluxation of the patella, but with no loose 
bodies.  No evidence of significant functional impairment was 
found during this examination.  

A July 1996 statement from a VA physician notes he performed 
a right knee Fulkerson osteotomy on the veteran at the VA 
Medical Center (VAMC) in Cincinnati, Ohio, and indicates the 
veteran was hospitalized from July 19, 1996 to July 20, 1996, 
but would be able to return to full duty work by September 
16, 1996.  Additionally, medial records from the Cincinnati 
VAMC dated from April 1996 to May 1998 contain medical 
notations confirming the veteran's July 1996 right knee 
Fulkerson osteotomy.  These records also contain an August 
1996 statement by the treating physician indicating that the 
veteran would not be able to ambulate without crutches and 
relatively pain free for another two and a half months.  
October 1996 medical notations show the veteran was deemed to 
be fit to return to work after November 13, 1996 with some 
restrictions.  And, January 1997 notations reveal he had a 
right knee range of motion from 5 to 125 degrees and was fit 
for light duty work.

The medical records from the Cincinnati VAMC include December 
1997 notations indicating the veteran reported right knee 
locking and painful clicking, but had full range of motion of 
the right knee with some crepitus and some inflammation, and 
no knee instability, swelling, effusion, or dislocation.  On 
x-ray examination, he presented early osteoarthritis and 
marginal osteophytes at the lateral condyle.  Notations dated 
May 1998 show that the veteran was diagnosed with 
chondromalacia patellae, bilaterally, and note his left knee 
needed to undergo a Fulkerson procedure, which was to be 
scheduled sometime in July 1999. 

An October 1996 VA examination report reveals that the 
veteran was still recovering from his July 1996 right knee 
surgery, was not working at that time, was on physical 
therapy and used a single crutch to assist himself with 
ambulation.  During the examination, he walked with a slight 
limp, favoring the right lower extremity, and his right knee 
was swollen (about .75 inches greater than the opposite 
knee), but flexed from 0 to 110 degrees with crepitus on 
passive flexion and extension.  And, his left knee flexed 
from 0 to 140 degrees with increased crepitus, but was stable 
and did not present evidence of atrophy.  The veteran's 
diagnoses were status postoperative surgery of the right 
knee, and traumatic arthritis, bilaterally.

Various records from the Drake Center, Inc., dated from May 
1997 to June 1997 basically describe the type of physical 
therapy the veteran was receiving for his osteoarthritis, 
patellofemoral disorders, and status post right patellar 
realignment.  Notations dated May 1997 indicate he had 
returned to work on a full-time basis on February 1997, and 
had minimal tenderness at the lateral joint line of the right 
knee with minimal tenderness of the left vastus lateralis 
insertion and patellar ligament.  His range of motion was 
deemed to be within normal limits throughout, with the 
exception of right knee flexion limited to 123 degrees with 
minimal pain, and left knee flexion limited to 119 degrees.  
And, his patellar mobility was fair in all directions for 
both knees with minimal crepitation bilaterally, and slight 
balance instability in the left lower extremity.

Finally, during a July 1997 appeal hearing at the RO, the 
veteran testified that at that time he was employed at 
Hillshire Farms/Cohn's as a laborer packing, which involved 
making boxes, pivoting and lifting boxes off the conveyor 
belt, and that at the end of the day, his knees were sore and 
his left knee was swollen.  As well, he testified that he was 
in the Active Reserves and went back to drill on a light duty 
basis in January 1997.  And, during an October 1997 appeal 
hearing at the RO, he further testified that, following his 
July 1996 surgery, he used an immobile brace for about two 
and a half months and used crutches until about December 21, 
1996, support which was then replaced by a flexible Bledsoe 
brace and a cane for the following five months; currently, he 
is using a smaller version of the Bledsoe brace.  Lastly, he 
noted that he returned to work at the Hillshire Farms on a 
light duty basis in April 1997.


II.  Temporary and Total Disability Evaluation 

In this case, the veteran underwent a right knee Fulkerson 
osteotomy with lateral release on July 19, 1996, as a result 
of which the veteran's surgeon recommended that he did not 
return to full duty work until September 1996.  And, in an 
August 1996 rating decision, the RO assigned the veteran a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 effective July 19, 1996, the day of his surgery, 
through the end of August 1996.  Subsequently, in a February 
1997 rating decision, the RO extended the veteran's award of 
a temporary total evaluation through the end of October 1996.  
And, in an October 1998 rating decision, the RO once again 
extended the veteran's award of a temporary total evaluation 
through the end of December 1996.  At present, as the veteran 
disagrees with the RO's denial, he is seeking an extension of 
his temporary total evaluation beyond January 1, 1997.

In order to warrant a temporary total evaluation under 38 
C.F.R. § 4.30, treatment for a service-connected disability 
must result in: (1) Surgery necessitating at least one month 
of convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one or more major joints.

Upon a review of the evidence of record, the Board notes 
that, other than the veteran's own assertions of entitlement 
to an extension, the evidence does not support his contention 
that he is entitled to an extension of his temporary total 
evaluation beyond December 31, 1996.  Specifically, the 
evidence shows that the veteran underwent a right knee 
Fulkerson osteotomy on July 19, 1996, and was hospitalized 
until July 20, 1996 with a medical recommendation to return 
to full-duty work by September 16, 1996.  But, upon an August 
1996 medical finding by the veteran's treating physician that 
he was not able to ambulate without crutches and of being 
relatively pain free, such recommendation was delayed for 
another two and a half months, which was till the end of 
October 1996.  And, medical records from the Cincinnati VAMC 
dated October 1996 reveal the veteran was found to be fit to 
return to work on or about November 13, 1996.

More importantly, during the July 1997 appeal hearing at the 
RO, the veteran testified that following his July 1996 
surgery, he used an immobile brace for about two and a half 
months and used crutches until about December 21, 1996, 
support which was then replaced by a flexible Bledsoe brace 
and a cane.  As well, he indicated that he was in the 
reserves and had a service drill on a light duty basis in 
January 1997.

Thus, as the evidence does not show that after December 31, 
1996 the veteran had severe postoperative residuals secondary 
to his July 1996 right knee surgery, needed to have his right 
knee immobilized by a brace, or otherwise required additional 
convalescence, the Board finds that the preponderance of the 
evidence is against an award of a temporary total evaluation 
beyond December 31, 1996, and thus, the veteran's claim is 
denied.


III.  Increased Disability Evaluations.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

Additionally, when evaluating musculoskeletal disabilities, 
such as in the case of knee disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

The veteran's knee disabilities have been evaluation under 
Diagnostic Code 5010 for traumatic arthritis.  Diagnostic 
Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable disability evaluation is assigned where 
there is limitation of leg flexion to 60 degrees.  A 10 
percent disability evaluation is awarded where there is 
limitation of leg flexion to 45 degrees.  A 20 percent 
disability evaluation is in order with limitation of leg 
flexion to 30 degrees.  And, a 30 percent disability 
evaluation is appropriate with limitation of leg flexion to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1998).

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable disability evaluation is assigned where 
there is limitation of leg extension to 5 degrees.  A 10 
percent disability evaluation requires limitation of leg 
extension to 10 degrees.  A 20 percent disability evaluation 
is appropriate with limitation of leg extension to 15 
degrees.  And, a 30 percent disability evaluation is in order 
where there is limitation of leg extension to 20 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

The RO has also considered the veteran's disability under 
Diagnostic Code 5257.  Under this Diagnostic Code for other 
impairment of the knee, evaluations are assigned for 
recurrent subluxation or lateral instability.  A10 percent is 
assigned for mild recurrent subluxation or lateral 
instability, 20 percent for moderate recurrent subluxation or 
lateral instability, and 30 percent for severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998). 

With respect to Diagnostic Code 5257, the Board notes that in 
a precedent opinion issued in July 1997, the VA General 
Counsel held that an appellant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  The 
General Counsel found that for a knee disorder already rated 
under Diagnostic Code 5257, a veteran would have additional 
disability justifying a separate rating if there was 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  It was stated that there would be no additional 
disability based on limitation of motion if the claimant did 
not at least meet the criteria for a zero-percent rating 
under Diagnostic Code 5260 or Diagnostic Code 5261. Further, 
in an August 1998 opinion, the Acting General Counsel noted 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  It 
was also held that the provisions of 38 C.F.R. § 4.40, 4.45, 
and 4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
5003 or Diagnostic Code 5010.  See VAOPGCPREC 9-98. 


A.  Traumatic Arthritis of the Right Knee

In this case, in a February 1993 rating decision, the RO 
awarded the veteran service connection and a noncompensable 
disability evaluation for his right knee disability under 
Diagnostic Code 5003 effective July 1992 and, in an April 
1996 rating decision, the RO awarded the veteran a 10 percent 
disability evaluation under Diagnostic Code 5010 effective 
March 1996.  As noted above, following his July 1996 right 
knee surgery, he was awarded a temporary and total disability 
evaluation through the end of December 1996.  At present, his 
right knee disability is characterized as traumatic arthritis 
of the right knee, and has been rated as 10 percent disabling 
under Diagnostic Codes 5010 and 5257 as effective January 1, 
1997.

A review of the evidence of record reveals that, prior to 
July 19, 1996, the veteran's right knee disability was 
characterized by subjective frequent pain, had range of 
motion from 0 to 120-145 degrees with occasional effusion, 
and presented evidence of some patellar crepitus on passive 
flexion and extension, but no evidence of fixed deformity, 
laxity, erythema, subluxation or lateral instability.  
However, upon x-ray examination, he presented evidence of 
degenerative changes of the femoral joint and subluxation of 
the patella, but with no loose bodies.  More importantly, 
there was no evidence of significant functional impairment of 
the right knee.

As such, as the veteran does not present evidence of 
recurrent subluxation or lateral instability, the Board 
concludes that the RO's assignment of a compensable 
evaluation for the veteran's right knee under Diagnostic Code 
5257 prior to July 19, 1996 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).

In addition, the Board finds that, prior to July 19, 1996, 
the veteran had right knee range of motion was from 0 to 120-
145 degrees, and did not have a limitation of motion of the 
right knee which met the noncompensable rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1998).  And, as the 
record includes x-ray evidence of arthritis due to trauma, 
but no evidence of significant functional impairment of the 
right knee, such as swelling, muscle spasm, or satisfactory 
objective evidence of painful motion, he does not meet the 
criteria for a disability evaluation in excess of 10 percent 
under either Diagnostic Code 5003 or Diagnostic Code 5010.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
As such, the Board concludes that the veteran's 10 percent 
disability evaluation for his right knee traumatic arthritis 
prior to July 19, 1996 is appropriate when evaluated under 
the criteria established by Diagnostic Codes 5003, 5010, 
5260, 5261.  Moreover, the Board finds that the evidence does 
not show the veteran suffers from additional functional loss 
due to pain, other than the disability already discussed and 
contemplated in the rating criteria applied above.  See 
DeLuca, supra; see 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998). 

Moreover, as of January 1, 1997, his right knee disability 
has been characterized by minimal tenderness at the lateral 
joint line of the right knee, and a range of motion from 5 to 
about 125 degrees with minimal pain, minimal crepitation and 
some inflammation, but with fair patellar mobility in all 
directions.  And, upon x-ray examination, he presented 
evidence of early osteoarthritis and marginal osteophytes at 
the lateral condyle.  Therefore, as the veteran does not 
present evidence of recurrent subluxation or lateral 
instability, the Board concludes that the assignment of a 
compensable evaluation for the veteran's right knee under 
Diagnostic Code 5257 effective January 1, 1997 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

Lastly, the Board finds that, as of January 1, 1997, the 
veteran has had a right knee range of motion from 5 to about 
125 degrees, and thus, has not had a limitation of motion of 
the right knee which met noncompensable rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1998).  But, as the 
record includes x-ray evidence of osteoarthritis and marginal 
osteophytes at the lateral condyle, but no evidence of 
occasional incapacitating exacerbations, he does not meet the 
criteria for a disability evaluation in excess of 10 percent 
under either Diagnostic Code 5003 or Diagnostic Code 5010.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
As such, the Board concludes that the 10 percent disability 
evaluation assigned to the veteran's right knee traumatic 
arthritis, effective January 1, 1997, is appropriate when 
evaluating this disability under the criteria established by 
Diagnostic Codes 5003, 5010, 5260, 5261.  And, the Board 
concludes the evidence does not show the veteran suffers from 
additional functional loss due to pain, other than the 
disability already discussed and contemplated in the rating 
criteria applied above.  See DeLuca, supra; see 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998). 


B.  Traumatic Arthritis of the Left Knee

In a February 1993 rating decision, the RO awarded the 
veteran service connection and a noncompensable disability 
evaluation for his left knee disability under Diagnostic Code 
5003 effective July 1992 and, in an April 1996 rating 
decision, the RO awarded the veteran a 10 percent disability 
evaluation under Diagnostic Code 5010 effective March 1996.  
At present, the veteran's left knee disability remains rated 
as 10 percent disabling, but is currently characterized as 
traumatic arthritis of the left knee under Diagnostic Codes 
5010 and 5257.

A review of the evidence of record reveals that, as of March 
8, 1996, the veteran's left knee disability has been 
characterized by subjective complaints of occasional pain of 
the left knee with no prior history of injury, and no 
evidence of fixed deformity, laxity of the knee joint, 
erythema or effusion.  His range of motion has been from 0 to 
119-140 degrees, with minimal crepitation and slight balance 
instability.  And, upon x-ray examination, he has presented 
evidence of traumatic arthritis of the left knee.  The 
veteran's current diagnosis is chondromalacia patellae, and 
he will need to undergo a Fulkerson procedure at some point 
in the near future.

Thus, as the veteran does not present evidence of recurrent 
subluxation or lateral instability, the Board concludes that 
a compensable disability evaluation for the veteran's left 
knee under Diagnostic Code 5257 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

As well, the Board finds that as the veteran's left knee 
range of motion has been from 0 to 119-140 degrees, he does 
not have a limitation of motion of the left knee which meets 
the noncompensable rating under either Diagnostic Code 5260 
or Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1998).  But, as the record includes x-ray 
evidence of arthritis due to trauma, the veteran meets the 
criteria for a 10 percent disability evaluation, but not 
greater, under Diagnostic Codes 5003 and/or 5010.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
Therefore, the veteran's 10 percent disability evaluation for 
his left knee traumatic arthritis is appropriate when 
evaluated under the criteria established by Diagnostic Codes 
5003, 5010, 5260, 5261.  Lastly, the Board concludes that the 
evidence does not show the veteran suffers from additional 
functional loss due to pain, other than the disability 
already discussed and contemplated in the rating criteria 
applied above.  See DeLuca, supra; see 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998). 


C.  Conclusion

In reaching these decisions the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), for all 
claims involving the musculoskeletal system.  However, as 
mentioned, the evidence has not shown any additional 
functional loss due to pain associated with any of the above-
discussed disabilities of the musculoskeletal system.  While 
the Board has considered the veteran's complaints of pain on 
motion, it is not required to uncritically accept all of the 
veteran's complaints.  The Court has held that "[i]t is the 
responsibility of the BVA. . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992).  Here, the objective medical 
evidence does not support the veteran's assertions or the 
award of increased ratings on this basis.

As well, the Board has considered 38 U.S.C.A. § 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, as the evidence of record does not 
show the veteran's traumatic arthritis of the right and left 
knees has met the criteria for the next higher evaluations, 
the Board finds that the evidence is not in relative 
equipoise, and thus the benefit of the doubt is not for 
application to these claims.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that, 
although the veteran has claimed his disabilities interfere 
with his trade and employment, the evidence does not show 
that the veteran's disabilities under consideration have 
precluded him from attending to work or have caused him 
marked interference with his employment, have caused him the 
need of frequent periods of hospitalization, or otherwise 
have rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An extension of a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 beyond December 31, 1996, is 
denied.

An evaluation in excess of 10 percent, prior to July 19, 1996 
and from January 1, 1997, for traumatic arthritis of the 
right knee is denied.

An evaluation in excess of 10 percent for traumatic arthritis 
of the left knee is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

